Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Michael W. Sloan appeals the district court’s orders accepting the recommendation of the magistrate judge, denying relief on his mandamus petition, granting judgment to the Defendants on his 42 U.S.C. § 1983 (2000) complaint, and denying his motion for reconsideration under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sloan v. United States, No. CA-01-347-3 (E.D. Va. Mar. 5, 2002; July 10, 2002; Aug. 14, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.